Opinión concurrente emitida por el
Juez Asociado Señor Dávila.
San Juan, Puerto Rico, a 9 de febrero de 1976
Aunque concurro en todos sus extremos con la opinión del Tribunal, inclusive con el criterio de que en el presente caso no hay impedimento legal para que el juicio continúe en el tribunal de instancia, sostengo que es improcedente considerar la cuestión de exposición anterior, ya que es en aquel foro donde procede levantar esa defensa. En la opinión disidente se cita una serie de casos federales donde se discute previa-mente la cuestión de doble exposición, pero esto es así porque en la jurisdicción federal, las Cortes de Apelaciones y la Corte Suprema están obligadas a considerar esta cuestión antes de *632entrar a conocer del recurso, porque su jurisdicción misma depende, de acuerdo con la ley que autoriza las apelaciones por parte del Gobierno, (1) de que no se vulnere la garantía de no ser expuesto dos veces por el mismo delito. United States v. Jenkins, 490 F.2d 868, 888 (2d Cir. 1973). Esa no es la situación en nuestra jurisdicción. La jurisdicción de este Tribunal para revisar por certiorari resoluciones del Tribunal Superior en casos criminales, no depende de una determina-ción previa sobre si la cláusula constitucional que prohíbe la doble exposición es aplicable al caso.

Dispone así el estatuto federal:
“In a criminal case an appeal by the United States shall lie to a court of appeals from a decision, judgment, or order of a district court dismissing an indictment or information as to any one or more counts, except that no appeal shall lie where the double jeopardy clause of the United States Constitution prohibits further prosecution.. . .
“The provisions of this section shall be liberally construed to effectuate its purposes.” 18 U.S.C.A. sec. 3781.